DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022 has been entered.
In the Amended Claims of January 28, 2022, Claims 1, 5-9 are pending. Claim 1 is amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mineo (US 8439219) in view of Pfluger (US 810430).
Regarding Claim 1, Mineo discloses a closure bushing (30) received in an aperture of a container comprising a hollow circular cylinder having sidewalls along a top portion and a lower portion and a constant diameter along an inner facing and a flange (at 31, 31a) extending radially outward from a terminal edge of the top portion. Mineo also discloses a collar (34) positioned around an outer surface of the sidewall in the lower portion. Mineo also discloses an annular transition disposed in a midsection of the hollow circular cylinder, the annular transition having a transition step where a thickness of the sidewall in the top portion tapers to a lesser thickness in the lower portion as the thickness decreases from the area with the female screw portion (33) to the region of external flange portion (32). The transition step engages and seals to an inner diameter of the aperture at 52 in the container axially above a point where the collar (34) seals to an inner facing of the container.
While Mineo discloses the gasket (34) is secured to the underside of the container by annular protruded portion (35), Mineo does not disclose the bushing is curled around the collar to form a curled sidewall. 
Pfluger discloses a sanitary closure bushing (B) received in an aperture of a container (1), the bushing comprising a hollow cylinder (2) having sidewalls along a top portion and a lower portion. A flange (1) extends radially outward from a terminal edge of the top portion. An annular transition is created in the sidewall as the top portion reduces to a lesser thickness of the sidewall in the lower portion at 7 (Page 1 Lines 55-66). Pfluger discloses an outer diameter of the annular transition seals to an inner diameter of the aperture in the container, and a collar (3) is positioned circumferentially around an outer surface of the sidewall in the lower portion at a shoulder (4) and the 
Mineo and Pfluger are analogous inventions in the art of bushing closures with enclosed packing collars or gaskets. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the annular protrusion (35) of the bushing of Mineo with the curled flange (7) of Pluger in order to compress the gasket material between the wall and the outer surface of the bushing and force the gasket packing into close contact with the container aperture sidewall (Page 1 Lines 102-109). 
Regarding Claim 5,  Pfluger discloses the curled sidewall completely captures the collar between the curled sidewall and the container. Similarly, Mineo discloses the annular protrusion captures the collar between the bushing and the inner facing of the container. 
Regarding Claim 6, both Mineo and Pfluger disclose the collar is a resilient gasket/packing.
Regarding Claim 7, Mineo discloses the container includes at least one angled wall portion immediately proximate to the aperture. 
Regarding Claim 9, Mineo discloses the hollow cylinder includes a threaded portion (33) along an inner facing.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Mineo (US 8439219) in view of Pfluger (US 810430) as applied to claim 1 above, and further in view of Wackman (US 1689510).
Regarding Claim 8, Mineo discloses the limitations of Claim 1 as discussed above. Mineo also discloses an additional gasket (44) that is seated on the shoulder of the flange to provide a seal at the rim of a plug (44). Modified Mineo does not disclose the flange includes an annular groove to receive the sanitary sealing member. 
Wackman discloses a similar closure seat for a barrel where a marginal lower end is rolled to seal the collar to the aperture. Wackman also discloses a counter sunk portion (9) may be provided adjacent the inner margin beneath the flange (7a) of the closure seat. Modified Mineo and Wackman are analogous inventions in the art of barrel or drum flange attachments. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the flange of Mineo with the annular groove or counter sunk portion seen in Wackman in order to locate and seat the sealing gasket in position (Wackman Lines 88-92). 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIDEON R WEINERTH/Examiner, Art Unit 3736